       Case 2:20-cv-00497-RB-CG Document 40 Filed 02/18/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


CONNIE SHIVNER,

      Plaintiff,

v.                                                         CV No. 20-497 RB/CG

CORRVALUES, LLC, et al.,

      Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon the parties’ Request for a Status

Conference, (Doc. 39), filed on February 17, 2021. IT IS HEREBY ORDERED that a

status conference will be held by telephone on Wednesday, February 24, 2021, at

2:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-

9415, follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.


                                 _______________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
